Case: 16-30147   Document: 00513743788   Page: 1   Date Filed: 11/02/2016




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                               United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                No. 16-30147                   November 2, 2016
                              Summary Calendar
                                                                 Lyle W. Cayce
                                                                      Clerk
CONSOLIDATED GRAIN & BARGE, INCORPORATED,

              Plaintiff

v.


RANDY ANNY,

                  Defendant
---------------------------------------
AMERICAN RIVER TRANSPORTATION COMPANY,

             Plaintiff - Appellee


v.


RANDY ANNY,

                  Defendant - Appellant
---------------------------------------------
RANDY ANNY; Individually and as Administration of the Succession of
Victoria Ester Martin,

            Plaintiff - Appellant

BARBARA FALGOUST

           Intervenor-Plaintiff - Appellant

v.
     Case: 16-30147      Document: 00513743788         Page: 2    Date Filed: 11/02/2016



                                      No. 16-30147
ALBERT DUOURG, The Heirs of

            Defendant


American River Transportation Company


            Intervenor Defendant - Appellee




                Appeals from the United States District Court
                    for the Eastern District of Louisiana
             USDC Nos. 2:11-CV-2615, 2:13-CV-5827, 2:11-CV-2204


Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM:*
       This appeal arises from a trespass action.                 The American River
Transportation Company (“ARTCO”) owned land along the Mississippi River
in Convent, Louisiana.         ARTCO alleged that the neighboring landowner,
Barbara Falgoust, along with her husband, Randy Anny, trespassed on its
property when they built a haul road and a fence on ARTCO’s side of the
property line. Anny and Falgoust responded that they owned the land through
acquisitive prescription (the Louisiana analogue of adverse possession). After
a nine-day bench trial, the district court made extensive findings of fact and
conclusions of law, finding that ARTCO rightfully owned the property, that




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

                                             2
    Case: 16-30147        Document: 00513743788        Page: 3    Date Filed: 11/02/2016



                                      No. 16-30147
Anny and Falgoust did not acquire it by acquisitive prescription, and that Anny
and Falgoust owed damages for their trespass.
      Anny and Falgoust, now pro se (though they were represented by counsel
during the district court proceedings), appeal the district court’s judgment,
arguing primarily that the district court erred in finding that they did not own
the disputed land by acquisitive prescription. They explicitly state that they
are not challenging the district court’s factual determinations—only its legal
conclusions.      Their arguments, however, do little more than question the
district court’s factual findings without providing a legal basis for calling them
into doubt.
      We conclude that the district court did not err in finding that Anny and
Falgoust did not own the land. 1 The district court explicitly found that there
was no credible evidence showing that Anny and Falgoust (or their
predecessors in interest) continuously possessed and used the land in question
for any period of years prior to their trespass in 2011; that they never had just
title to the land; and that they knew, prior to the trespass, where the correct
boundary line was located.            In other words, there was no acquisitive
prescription, only bad-faith trespass. Moreover, the district court’s findings
concerning acquisitive prescription were factual findings that are only
reviewable for manifest error, which Appellants wholly fail to show. See, e.g.,
Lallande v. Verret, 21 So. 3d 444, 447–48 (La. App. 3 Cir. 2009).
      Anny and Falgoust’s other arguments are similarly without merit. The
district judge found that ARTCO had a proper lease agreement with a third
party that would have been executed but for the trespass, so it did not err in
assessing damages for loss of a business opportunity. The district court also




      1   Falgoust owned the land adjacent to ARTCO’s land. Anny leased land from Falgoust.
                                             3
    Case: 16-30147    Document: 00513743788     Page: 4   Date Filed: 11/02/2016



                                 No. 16-30147
found that both Anny and Falgoust contributed to and were responsible for the
trespass, so did not err in finding them solidarily liable for damages.
                                                                   AFFIRMED.




                                       4